Citation Nr: 1218686	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  00-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a chest injury.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar myositis.

4.  Entitlement to service connection for the residuals of a head injury/head trauma.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), memory loss, and a sleep disorder.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991.  He also had service in the Puerto Rico National Guard from July 1968 to April 1998.  The Veteran had verified active duty for training (ACDUTRA) on January 25, 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2000 and September 2001 of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefits sought on appeal.

These claims came before the Board in December 2005, at which time they were remanded for additional evidentiary development.  Such development having been accomplished, the Veteran's claims have been returned to the Board for adjudication.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  On both his December 2000 and August 2002 substantive appeals [VA Form 9] he declined the option of testifying at a personal hearing.

The Board also notes that numerous additional records have been added to the Veteran's claims file since the issuance of his March 2009 supplemental statement of the case.  In February 2011, the Veteran specifically waived agency of original jurisdiction consideration (AOJ).  See 38 C.F.R. § 20.1304 (2011).

Recharacterization of Issue on Appeal

The Board notes that the Veteran originally filed a claim of entitlement to service connection for a nervous condition, to include memory loss and a sleep disorder.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with a number of psychiatric disorders, to include PTSD.  Although not claimed by the Veteran, the Board is expanding his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

The issue of entitlement to service connection for a cervical spine disability been raised by the record, but has not yet been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a left knee disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from the residuals of a chest injury that are the result of a disease or injury incurred in active duty service.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a right shoulder disability that is the result of a disease or injury incurred in active duty service.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from the residuals of a head injury that is the result of a disease or injury incurred in active duty service.



	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The residuals of a chest injury were not incurred in or aggravated by active duty service or during a period of ACDUTRA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2.  A right shoulder disability was not incurred in or aggravated by active duty service or during a period of ACDUTRA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  The residuals of a head injury were not incurred in or aggravated by active duty service or during a period of ACDUTRA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to and following the initial adjudications of the Veteran's claims, letters dated in October 2001, December 2000, and January 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  

Although October 2001 and January 2005 notice letters were not sent prior to initial adjudications of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and additional supplemental statements of the case were provided to the Veteran in April 2002, January 2003, and March 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in December 2001, March 2002, November 2004, and September 2005, the results of which have been included in the claims file for review.  The examinations involved review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the aforementioned VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its December 2004 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained a legible copy of the Veteran's DD Form 214, obtained missing treatment records, and scheduled the Veteran for medical examinations, which he attended.  The AMC later issued a supplemental statement of the case in March 2009.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran contends that he currently suffers from the residuals of a chest injury, the residuals of a head injury, and a right shoulder disability as a result of his time on ACDUTRA.  Specifically, the Veteran claims that due to injuries he sustained in January 1997, as a result of furniture falling out of a truck onto him, he currently suffers from the aforementioned disabilities.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with arthritis of the right shoulder that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2011).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) (West 2002).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Analysis

Review of the Veteran's service treatment records reveals that in January 1997, the Veteran sustained multiple injuries after furniture fell from a truck onto him.  See Service Personnel Record, DA Form 2823, Sworn Statement, January 25, 1997.  The Veteran complained of trauma to the head, neck, chest, and left knee.  Examination of the Veteran revealed left shoulder area and upper back muscular spasm as well as pleuritic chest pain.  No neurological deficits were noted.  See VA Form 10-10M, January 25, 1997.  As such, the Board finds that the Veteran has established that he sustained an injury while on ACDUTRA.  See 38 U.S.C.A. § 101(24) (West 2002).  Accordingly, element (2) under Shedden has been satisfied for each of the Veteran's claims.

Turning to Shedden element (1), current diagnosis, the Board notes that there is no evidence of record to establish that the Veteran currently suffers from any residuals of a chest or head injury.  In April 1997, VA treatment records revealed X-ray findings of the chest to be normal.  See VA Treatment Record, April 10, 1997.  Though the Veteran was subsequently diagnosed with coronary artery disease, there is no evidence that he currently suffers from any residual associated with furniture falling on his chest.  The post ACDUTRA record is completely silent for any complaints with medical findings associated with this injury to the chest.

With respect to his alleged head injury, the Veteran was afforded a VA neurological disorders examination in September 2005, to determine whether he suffered from any residuals of the injury he sustained in January 1997.  The VA examiner noted that according to the Veteran's service treatment records, he had no loss of consciousness following the injury to his head and that he went back to duty without any specific complaint.  The following day, he complained of upper back and left knee pain.  There were no complaints of headache and no abnormal behavior or mental changes described or observed.  Upon examination in January 1997, the Veteran was found to be alert, with tenderness in the occipitonuchal area.  He was treated with an analgesic and follow-up examination shortly after showed no neurological deficit.  Medical encounters later in 1997 and in 1998 were silent for any neurological symptom or sign related to head trauma.  Rather, the Veteran was followed for his back pain.  See VA Neurological Disorders Examination Report, September 1, 2005.

At the time of the September 2005 VA examination, the Veteran claimed to have mental disease with memory difficulties, depression, irritability, erectile dysfunction, and insomnia.  Upon examination, his mental status in the affect, mood, judgment, and reasoning was considered normal and the thought content and flow were also normal.  He was logical and coherent.  He was able to tell and recall all his military life and history in detail and informed the VA examiner of all his complaints with specific details.  His memory was considered more than adequate and no organic pathology or neurocognitive dysfunction was evident on examination.  The cranial nerves were intact and there were no neurophthalmological signs being the pupil three millimeters equal, reacting to light, and there was no facial, palatal or tongue weakness.  Id.

The cerebellar examination was normal on finger-to-nose test, and there was no incoordinated movements, intentional tremors or limb, truncal or gait ataxia.  Motor examination showed no involuntary movement, no hemiplegia, no monoparesis, no atrophy, and no fasciculations.  Tone was normal in all four extremities and sensory examination was also considered within normal limits on pinprick, touch, and vibration.  The deep tendinous reflexes were normoactive, +2 in the upper and lower extremities, and no pathological reflexes were elicited.  The VA examiner noted that the Veteran's reported history of head trauma during active military service was confirmed by his service treatment records, without loss of consciousness, and without immediate or late sequela with a normal neurological examination shortly afterwards and at present.  Id.

Further, private treatment records dated in February 2007, indicated normal results following a Positron Emissions Tomography/Computed Tomography scan of the Veteran's brain.  See Private Treatment Record, G.B., M.D., February 7, 2007.

Accordingly, the Board finds that the Veteran does not suffer from any current disabilities of the chest or head associated with his January 1997 accident while on ACDUTRA.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosed disabilities of the chest and head, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The Veteran's claims of entitlement to service connection for residuals of chest and head injuries fails on this basis.  See Shedden, supra.

VA treatment records dated in July 1998, however, established that the Veteran's right shoulder was manifested by a small osteophytes at the inferior aspect of the acromioclavicular (AC) joint.  See VA Treatment Record, X-ray Report, July 2, 1998.  Thus, element (1) under Shedden has been met.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, the Board notes that there is no competent evidence of record to link the Veteran's right shoulder disability with his time in active duty service or while on ACDUTRA.

In December 2001, the Veteran was afforded a VA joints examination.  At that time, he complained of stiffness of the shoulders.  He also noted that he suffered from shoulder pain upon lifting above his head.  The VA examiner diagnosed him with degenerative joint disease (DJD), based upon VA x-ray reports associated with the claims file.  See VA Joints Examination Report, December 13, 2001.  A March 2002 addendum was later added to the record.  This addendum report noted that the Veteran's description of his in-service accident in 1997 did not mention direct trauma to the right shoulder.  Accordingly, the VA examiner stated that it did not appear that the DJD of the right shoulder, reported on x-ray, was related to the 1997 in-service incident.  See VA Joints Examination Report Addendum, March 4, 2002.

Subsequent January 2004 VA x-rays of the Veteran's right shoulder confirmed and continued the Veteran's previous diagnosis of degenerative changes at the AC joint.  See VA Treatment Record, X-ray Report, January 14, 2004.  
The Veteran was afforded a second VA joints examination in September 2005.  At that time, he again referred to his 1997 in-service accident, where a heavy load fell over him and injured him.  The Veteran stated that his right should pain was 6/10, accompanied by stiffness and some weakness.  Upon physical examination, there was no evidence of edema, effusion or redness.  The VA examiner diagnosed the Veteran with impingement syndrome and DJD of the AC joint of the right shoulder.  It was further noted that it was less likely than not that the Veteran's right shoulder disabilities were related to his period of military service.  There was no evidence in the Veteran's service treatment records that revealed any complaints of or treatment for pain associated with the right shoulder joint.  Rather, the VA examiner concluded that the Veteran was suffering from DJD as a result of aging, and this was not related to any particular traumatic event.  See VA Joints Examination Report.

Here, the Board places significant probative value on the pertinently negative VA examination reports described above, which provided an alternate etiological theory, rather than on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events.

Additionally, to the extent that the Veteran invites the Board to draw the conclusion, based on no medical evidence, that he currently suffers from a right shoulder disability as a result of his January 1997 injury while on ACDUTRA, the Board declines to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  The Board also notes that the Veteran has not contended that any other incident of his military service led to his currently diagnosed right shoulder disability, and there is no evidence of record which so suggests.  The Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

To the extent that the Veteran contends that a medical relationship exists between his diagnosed right shoulder disability and his ACDUTRA service, the Board is aware that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and reliable on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Board finds the Veteran competent to report that he has experienced right shoulder pain since his time on ACDUTRA, he is not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Further, the Veteran's etiological theory has not been supported by a medical professional.  In fact, only negative medical opinions have been associated with the Veteran's claims file.  As such, Shedden element (3), medical nexus, has not been satisfied, and the claim fails on this basis.

Although the Veteran has established that he currently suffers from a right shoulder disability, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for the residuals of a chest injury is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for the residuals of a head injury/head trauma is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a left knee disability and an acquired psychiatric disorder.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In the present case, review of the Veteran's service treatment records reveals that in January 1997, while on active duty for training, he suffered multiple injuries, including to his left knee, when furniture fell from a vehicle and injured him.  There were multiple treatment records addressing the Veteran's complaints of left knee pain in service.  Further, the Veteran has consistently complained of left knee pain since his time in service.  Alternatively, the Veteran also argues that his current left knee pain is the result of his service-connected lumbar myositis.  As none of the previous VA examinations have addressed the Veteran's complaints of left knee pain, or its potential connection to a service-connected disability, the Veteran must be afforded a new VA joints examination to determine the likely nature and etiology of his claimed left knee disability.

With respect to the Veteran's claim of entitlement to an acquired psychiatric disorder, the Board notes that the Veteran had service in the Southwest Asia Theater of operations during Operation Desert Shield/Desert Storm.  Since that time, the Veteran has received multiple psychiatric diagnoses and has been hospitalized for psychiatric treatment.  The Board notes that among these diagnoses, the Veteran has been diagnosed with PTSD.  VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As noted above, the Board has expanded the Veteran's claim to include all psychiatric diagnoses.  As such, the Veteran must be provided with appropriate notice of VA's duties to notify and assist him with respect to a claim for PTSD.  Further, all relevant development must be performed and the Veteran must be provided a new VA PTSD examination.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to contact the Veteran and to request he identify all VA clinicians who have treated him for a left knee disability and a psychiatric disorder from June 2002 to the present.  The Veteran should also be requested to identify all non-VA clinicians who have treated him for a left knee disability and a psychiatric disorder from August 2005 to the present.  The AMC should then obtain all available VA treatment records, which have not been obtained already, including all relevant outpatient treatment records located in Virtual VA.  Once signed releases are received from the Veteran, obtain all private treatment records, which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be memorialized in the Veteran's claims file.

2.  The AMC is requested to provide the Veteran with appropriate notice of VA's duties to notify and assist him with respect to a claim of entitlement to service connection for PTSD.

3.  The AMC is requested to perform all appropriate development associated with a claim of entitlement to service connection for PTSD.

4.  Thereafter, the AMC is requested to schedule the Veteran for a VA joints examination, with an appropriate expert, to determine the likely nature and etiology of the Veteran's alleged left knee disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

The VA examiner is requested to identify any left knee disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

Thereafter, the VA examiner is also requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed left knee disability is either (1) secondary to or (2) aggravated by, the Veteran's service-connected lumbar myositis.  A complete rationale must be provided for any opinions expressed.

5.  The AMC is also requested to schedule the Veteran for a VA mental disorders examination, to include PTSD, with a VA psychiatrist or psychologist, to determine the likely nature and etiology of any diagnosed psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

The VA examiner is requested to identify any psychiatric disorder, other than PTSD, currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his mental status examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric disorder, other than PTSD, is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

With respect to PTSD, the VA examiner is requested to state whether the Veteran currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).  In addition to the other information provided in the examination report, the VA examiner should state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

Thereafter, the VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently suffers from PTSD as a result of his time in active duty service.  A complete rationale should be provided for any opinion expressed.  

6.  The AMC must then review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Once the above action has been completed, the AMC should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


